FILE
       IN CLERICS O,ICI               _
IUPRBote COURT,:IU'!\.lJoeW!III. . .
     DATE      J.\t~K   l !1   2013

WaiJiiit9                                             ThiE!
                                                      at $'.qo
                                                       ·,_
                                                                    oplnion'was filed for record
                                                                         a.n'"'   on   . ·r t~     ·t3
                                                             \1.~

                                                                    \~~~~~~~~




        IN THE SUPREME COURT OF THE STATE OF WASHINGTON


    GASTON CORNU-LABAT,

                         Respondent,                         No. 86842-5

              v.                                                    En Bane

    HOSPITAL DISTRICT NO.2                          Filed !APR 11 2013
    GRANT COUNTY d/b/a QUINCY
    VALLEY HOSPITAL,

                         Appellant.


              J.M. JOHNSON, J.-While employed as a physician at Quincy Valley

     Medical Center (QVMC), Gaston Cornu-Labat was the subject of several

     complaints that raised doubts as to his competency to practice medicine.

     QVMC conducted two investigations that ended after the charges against

     Dr. Cornu-Labat were not substantiated.   Nevertheless, QVMC requested

     that Dr. Comu-Labat be psychologically evaluated and ended the doctor's

     employment when he failed to consult the recommended provider.
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



Dr. Cornu-Labat filed a Public Records Act (PRA) (chapter 42.56 RCW)

request asking for records related to the hospital's investigations. QVMC

claimed the documents were exempt from disclosure under RCW 4.24.250

(documents prepared for and maintained by a regularly constituted peer

review committee), RCW 70.41.200 (documents prepared for and

maintained by a regularly constituted quality improvement committee), or

RCW 70.44.062 (meetings ·or proceedings of a public hospital district board

or its agents concerning the status of a health care provider's clinical

privileges).

       The trial court granted summary judgment in favor of Dr. Cornu-

Labat, holding none of the PRA exemptions invoked by QVMC applied.

The court concluded that the records of a peer review committee that

contained nonphysicians could not qualify for the exemption in RCW

4.24.250. This was error. We remand because questions of material fact

remain as to whether the records at issue were prepared for a regularly

constituted peer review body under RCW 4.24.250. Questions also remain

as to whether any records were generated during a confidential meeting of

agents of the QVMC board concerning Dr. Cornu-Labat's clinical or staff

privileges. We affirm the trial court's conclusion that the exemption for




                                          2
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




quality improvement committees, RCW 70.41.200, does not apply under

these facts.

                       FACTS AND PROCEDURAL HISTORY

       QVMC is a public hospital district. A public hospital district is a

municipal corporation.       RCW 70.44.010.        As such, QVMC is a "local

agency" for purposes of the PRA. RCW 42.56.010(1). The hospital is very

small. At the time of the events pertinent to this case, the medical staff

consisted of four physicians with voting rights and two nonvoting nurse

practitioners. The medical staff is governed by QVMC's bylaws. Article

VIII of the bylaws delineates a procedure for corrective or disciplinary

action. Corrective action taken under article VIII must be authorized by the

medical staff. QVMC also has a disruptive behavior policy under which the

hospital administrator or chief of staff can act unilaterally.

       Respondent, Gaston Cornu-Labat, was a surgeon employed by QVMC

from February 2007 until January 2010. While serving as president of the

QVMC medical staff, Dr. Cornu-Labat enlisted a consultant to conduct a

hospital improvement project.          Dr. Cornu-Labat openly challenged the

administration on a number of issues.                 His relationship with the

administration and staff became strained, which he believes led to a series of

strange incidents at the hospital and ultimately his dismissal.

                                          3
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



       The first relevant incident occurred on the night of July 23, 2009.

Dr. Cornu-Labat was conversing with a nurse who told him she felt

uncomfortable with the interaction. Dr. Cornu-Labat left the conversation

and self-reported the incident to hospital administrators. The nurse stated

she smelled alcohol on Dr. Cornu-Labat and that he seemed aggressive and

impatient during their conversation. Dr. Mark Vance, the vice-president of

the medical staff, and Mr. Mehdi Merred, the hospital administrator,

interviewed four witnesses regarding the matter. Dr. Cornu-Labat was also

interviewed.     He was informed the interview was being conducted in

accordance with article VIII of the hospital's bylaws.             The investigators

concluded there was insufficient evidence to support the allegation of

intoxication.

       In August 2009, several other complaints were made to hospital

administration regarding Dr.          Cornu-Labat's competency to practice

medicine and his behavior at work.              It was alleged the doctor was

uncharacteristically arriving late, rescheduling patients without explanation,

having patients wait while he made lengthy phone calls, failing to take

patients' vital signs, neglecting his hygiene, and intimidating staff members.

The complaints were accompanied by requests that the doctor be suspended

immediately.

                                           4
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



       In response, Dr. Vance and Mr. Merred met with the entire medical

staff to determine if an investigation should be conducted. The medical staff

authorized an investigation.      It was led by Mr. Merred, Dr. Vance, and

Mr. Anthony Gonzalez, the board commissioner in charge of personnel.

Dr. Cornu-Labat was interviewed on August 4, 2009. Like before, he was

informed the interview was conducted in accordance with article VIII of the

hospital's bylaws. The complaints were not routed to the hospital's Quality

Improvement Committee, a specialized committee that manages the

hospital's "Organizational Quality Plan."

       QVMC did not uncover enough evidence to substantiate the

complaints during its investigation. On August 6, 2009, Dr. Cornu-Labat

was presented a letter stating he had been cleared of all charges of

unprofessional behavior.       Nevertheless hospital administrators "remained

concerned" for him. Clerk's Papers (CP) at 88. QVMC placed Dr. Cornu-

Labat on paid leave and referred him to the Washington Physician's Health

Program (WPHP).         QVMC informed Dr. Cornu-Labat it would await a

recommendation from WPHP as to his fitness to practice. Dr. Cornu-Labat

refused to visit WPHP and instead sought examinations from other

psychologists. He was later dismissed from QVMC for his failure to follow

QVMC's requests.

                                           5
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



       Dr. Cornu-Labat filed a PRA request on July 29, 2009, seeking

disclosure of records relating to the first investigation. QVMC denied the

request, initially claiming that the hospital was not a public agency subject to

the PRA or, in the alternative, that the records were "investigative" and

exempt under RCW 42.56.240.             Dr. Cornu-Labat made a second PRA

request for documents relating to both investigations on August 11, 2009.

QVMC did not respond. A third request was made on August 26, 2009, and

a fourth on January 5, 2010. QVMC responded that the requested records

were exempt from disclosure as quality assurance and peer review materials.

       On March 8, 2010, Dr. Cornu-Labat filed suit in Grant County

Superior Court seeking an order requiring QVMC to disclose the requested

records and requesting penalties and attorney fees under RCW 42.56.550( 4).

Both parties moved for summary judgment.                  The trial court granted

Dr. Cornu-Labat's motion and denied QVMC's motion. It ruled the PRA

exemptions cited by QVMC did not apply because the investigations into

Dr. Cornu-Labat's conduct were conducted by "ad hoc investigative teams

which included non-physicians." CP at 375. The court held under RCW

4.24.250, "the peer review committee must be regularly constituted and must

consist only of the professional peers of the member being reviewed." ld.

After QVMC's motion for reconsideration was denied, QVMC appealed.

                                          6
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



The Court of Appeals, Division Three, certified the case to this court

pursuant to RCW 2.06.030 and RAP 4.4. This court accepted review.

                                     ANALYSIS

       Public agency actions challenged under the PRA are reviewed de

novo. RCW 42.56.550(3). An appellate court stands in the same position as

the trial court when the record consists entirely of documentary evidence and

affidavits. Spokane Police Guild v. Wash. State Liquor Control Bd., 112
Wash. 2d 30, 35-36, 769 P.2d 283 (1989). The reviewing court is not bound by

the trial court's factual findings. Progressive Animal Welfare Soc y v. Univ.

of Wash., 125 Wash. 2d 243, 253, 884 P.2d 592 (1994) (PAWS). But, where a

case was decided as a matter of summary judgment below, it may be

appropriate to remand for resolution of a factual question. I d.

       The PRA is a "strongly worded mandate for broad disclosure of

public records." Hearst Corp. v. Hoppe, 90 Wash. 2d 123, 127, 580 P.2d 246

(1978). It "requires all state and local agencies to disclose any public record

upon request, unless the record falls within certain very specific

exemptions." PAWS, 125 Wn.2d at 250. QVMC contends the privileges it

invokes should be liberally construed because there is no underlying

litigation demanding broad discovery. Appellant's Opening Br. at 18-19.

But the PRA explicitly declares its disclosure provisions "shall be liberally

                                          7
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




construed and its exemptions narrowly construed." RCW 42.56.030. Thus,

QVMC's assertion is untenable. The requested documents are exempt from

disclosure only if they fall under one of the specific, narrowly construed

exemptions.

A.     RCW 4.24.250

       Hospital internal review mechanisms are critical to maintaining

quality health care.     See RCW 7. 71.01 0; see also Coburn v. Seda, 101
Wash. 2d 270, 275, 677 P.2d 173 (1984) ('"Candid and conscientious

evaluation of clinical practices is a sine qua non of adequate hospital care."'

(quoting Bredice v. Doctors Hasp., Inc., 50 F.R.D. 249, 250 (D.D.C. 1970)

aff'd, 156 U.S. App. D.C. 199, 479 F.2d 920 (1973))). "[E]xtemal access to

committee investigations stifles candor and inhibits constructive criticism

thought necessary to effective quality review."           Anderson v. Breda, 103
Wash. 2d 901, 905, 700 P.2d 737 (1985). Acknowledging this, the legislature

created a PRA exemption for "[i]nformation and documents created

specifically for, and collected and maintained . . . by a peer review

committee under RCW 4.24.250 .... " RCW 42.56.360(1)(c). Incorporated

into the PRA by reference, RCW 4.24.250 provides:

       (1) Any health care provider as defined in RCW 7.70.020(1)
       and (2) who, in good faith, files charges or presents evidence
       against another member of their profession based on the

                                          8
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




       claimed incompetency or gross misconduct of such person
       before a regularly constituted review committee or board of a
       professional society or hospital whose duty it is to evaluate the
       competency and qualifications of members of the profession,
       including limiting the extent of practice of such person in a
       hospital or similar institution, or before a regularly constituted
       committee or board of a hospital whose duty it is to review and
       evaluate the quality of patient care and any person or entity
       who, in good faith, shares any information or documents with
       one or more other committees, boards, or programs under
       subsection (2) of this section, shall be immune from civil action
       for damages arising out of such activities. . . . The proceedings,
       reports, and written records of such committees or boards, or
       of a member, employee, staff person, or investigator of such a
       committee or board, are not subject to review or disclosure, or
       subpoena or discovery proceedings in any civil action, except
       actions arising out of the recommendations of such committees
       or boards involving the restriction or revocation of the clinical
       or staff privileges of a health care provider as defined in RCW
       7.70.020(1) and (2).

(Emphasis added.)

       In this case, the trial court concluded the records requested by

Dr. Cornu-Labat did not fall within the RCW 4.24.250 exemption because

nonphysicians were involved in the investigation. The court supported this

conclusion by pointing to the part of RCW 4.24.250(1) providing immunity

to those who bring charges against "another member of their profession."

This language does not support the trial court's conclusion, however. The

statute is plain in extending the exemption for written records to "a member,

employee, staff person, or investigator" of the committee. !d. (emphasis


                                          9
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



added).      The trial court's reading makes this portion of the statute

superfluous. We interpret statutes to give effect to all the language used so

that no portion is rendered meaningless or unnecessary. State v. J.P., 149
Wash. 2d 444, 450, 69 P.3d 318 (2003).            The trial court's interpretation is

erroneous.

       In interpreting a statute, our primary objective is to ascertain and give

effect to the intent of the legislature. State v. Watson, 146 Wash. 2d 947, 954,

51 P.3d 66 (2002). "In order to determine legislative intent, we begin with

the statute's plain language and ordinary meaning." Nat 'l Elec. Contractors

Ass 'n v. Riveland, 138 Wash. 2d 9, 19, 978 P.2d 481 (1999). RCW 4.24.250

itself does not contain the language ''peer review committee." While RCW

42.56.360(1 )(c) references RCW 4.24.250 as involving a "peer review

committee," what constitutes a peer review committee is not defined in

RCW 42.56.360. Where the legislature has not defined a term, "this court

will give the term its plain and ordinary meaning ascertained from a standard

dictionary." Watson, 146 Wn.2d at 954. In "peer review committee," the

word "peer" is used as an adjective that describes a particular kind of review

committee. In the dictionary, the adjective "peer" is defined as "belonging

to the same group in society."         WEBSTER'S THIRD NEW INTERNATIONAL

DICTIONARY 1665 (2002). This definition is not particularly instructive. A

                                          10
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



"group in society" could be comprised of physicians alone or different types

of health care providers.

       If, after looking to the dictionary, the meamng of a term is still

unclear, its meaning may be gleaned from "related statutes which disclose

legislative intent about the provision in question."          Dep 't of Ecology v.

Campbell & Gwinn, LLC, 146 Wash. 2d 1, 11, 43 P.3d 4 (2002). The only

statute to define "peer review" is contained in chapter 7. 71 RCW (Health

Care Peer Review). RCW 7.71.030(1) defines a "peer review body of health

care providers" by reference to RCW 7.70.020. The referenced provision

defines "'health care provider'" to include "a hospital, clinic, health

maintenance organization, or nursing home; or an officer, director,

employee, or agent thereof acting in the course and scope of his or her

employment." RCW 7.70.020(3) (emphasis added). Thus, Mr. Merred, as

an officer of the hospital, and Mr. Gonzalez, as one of its directors, could

contribute to a "peer review body of health care providers."

       This interpretation is in alignment with a majority of jurisdictions that

do not require a peer review committee to be limited to physicians. See, e.g.,

Driscoll v. Stucker, 893 So. 2d 32, 45 (La. 2005) ('"Peer review' is the

process by which physicians, hospitals and other health care providers

review the performance of other physicians and, when warranted, discipline

                                          11
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



the reviewed physician." (emphasis added)); State ex rel. Charles Town Gen.

Hosp. v. Sanders, 210 W.Va. 118, 125 n.6, 556 S.E.2d 85 (2001) (defining

peer review as '"the procedure for evaluation by health care professionals of

the quality and efficiency of services ordered or performed by other health

care professionals . . . "' (quoting W. Va. Code § 30-3C-1 (1975)));

Brownwood Reg'! Hasp. v. Eleventh Court of Appeals, 927 S.W.2d 24 (Tex.

1996) (holding the minutes of a board of trustees' meeting were protected by

peer review privilege even though the board contained nonphysician

members).     In addition, many hospitals in this state have a peer review

process that includes nonphysicians.           CP at 404-98.       The trial court's

interpretation ofRCW 4.24.250 would not cover the peer review activities of

many Washington hospitals, frustrating the legislature's intent.

       Dr. Cornu-Labat also argues the documents do not fall under RCW

4.24.250 because the group involved in the investigation was not "a

regularly constituted review committee." We have held a "showing of an

informal investigation is not sufficient under RCW 4.24.250." Adcox v.

Children's Orthopedic Hasp. & Med. Ctr., 123 Wash. 2d 15, 31, 864 P.2d 921

(1993).    Instead, RCW 4.24.250 is applicable "only if the committee in

question is 'a regularly constituted committee or board of [the] hospital

whose duty it is to review and evaluate the quality of patient care.'"

                                          12
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




Coburn, 101 Wn.2d at 277 (alteration in original) (quoting former RCW

4.24.250 (1981)).

       Regarding QVMC's first investigation, Dr. Cornu-Labat argues

"Merred formed the 'committee' the morning after Dr. Cornu-Labat self-

reported the incident with a QVMC nurse .... The 'investigation' lasted for

one day only." Br. ofResp't at 17. According to Dr. Cornu-Labat, Anthony

Gonzalez joined the second investigation because he was a state patrol

officer with an investigatory background, not because he was a QVMC

board member. ld. at 18. Dr. Cornu-Labat also posits the investigation was

conducted under the "disruptive behavior policy" rather than article VIII of

the bylaws. He says this policy "does not call for review by a regularly

constituted committee" but "authorizes a hospital administrator and the chief

of staff to investigate" an allegation. I d. at 27. It is evident article VIII was

not followed, Dr. Cornu-Labat argues, because he was not given an

opportunity to respond to the charges before the entire medical staff, as

provided in article VIII's corrective action procedure.

       In contrast, QVMC maintains the investigation was conducted under

article VIII of its bylaws. Because QVMC is a small district hospital, it does

not have a specific executive or credentialing committee.            Instead, the

entirety of the medical staff performs the functions that a committee of this

                                          13
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



sort would perform at a larger hospital. The medical staff meets on a regular

basis. One of the duties of the medical staff under the QVMC bylaws is to

evaluate the competency and qualifications of medical staff members.

According to QVMC, the Cornu-Labat investigations were authorized by the

medical staff, and Dr. Vance, Mr. Merred, and Mr. Gonzalez were acting as

agents of this regularly constituted body. In Breda, we emphasized that the

privilege in RCW 4.24.250 extends to "the records of committee members

and agents." 103 Wn.2d at 904-05 (emphasis added).

       Issues of material fact remain regarding whether the QVMC officials

that investigated Dr. Cornu-Labat were acting as agents of a regularly

constituted committee (the medical staff) under RCW 4.24.250 or as an ad

hoc investigative team. Questions also exist as to what review mechanism

the hospital utilized in investigating Dr. Cornu-Labat-the disruptive

behavior policy, which does not require participation of a regularly

constituted committee, or article VIII, which does. While exact compliance

with either policy is not pertinent to this case, the policy purportedly

followed will be illustrative of whether a regularly constituted committee

was involved. Furthermore, it is possible the first investigation did not meet

the requirements ofRCW 4.24.250, but the second did.




                                          14
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




       As material facts are in dispute, this issue was inappropriately decided

by summary judgment. The trial court made insufficient findings of fact

regarding the applicability of RCW 4.24.250 to the review procedure

utilized by QVMC because the court's ruling hinged on the fact that the

committee included nonphysicians.              We remand for determination of

whether a regularly constituted peer review committee was involved in the

Cornu-Labat investigation but note that this committee may include

nonphysicians. The trial court should consider the hospital's bylaws and

internal regulations in making this determination. See Coburn, 101 Wn.2d

at 278.     If there is sufficient evidence Dr. Vance, Mr. Merred, and

Mr. Gonzalez were acting as agents of "a regularly constituted review

committee or board of a . . . hospital whose duty it is to evaluate the

competency and qualifications of members of the profession," then the

records created specifically for, and collected and maintained by that

committee, are exempt. RCW 4.24.250(1).

B.     RCW 70.41.200

       The PRA also exempts "[i]nformation and documents created

specifically for, and collected and maintained by a quality improvement

committee under ... RCW 70.41.200."               RCW 42.56.360(1) (c).   RCW

70.41.200(1) mandates that hospitals maintain a quality improvement

                                          15
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




program dedicated to improving the quality of health care and preventing

malpractice. A "quality improvement committee with the responsibility to

review the services rendered in the hospital" is required as part of this

program.     RCW 70.41.200(1 )(a).         This committee is vested with the

responsibility to "oversee and coordinate the quality improvement and

medical malpractice prevention program" and to "ensure that information

gathered pursuant to the program is used to review and to revise hospital

policies and procedures." Id.

       The trial court interpreted QVMC' s position as conceding that the

RCW 70.41.200 exemption does not apply. CP at 374. Dr. Comu-Labat

was apparently under the same perception. Br. of Resp't at 34. QVMC

contends its position was misinterpreted: QVMC acknowledges the quality

improvement committee, convened under the hospital's "Organizational

Quality Plan," was not involved in the investigation. CP at 272. Its view is

that a hospital may have multiple quality improvement committees that

qualify for the exemption. In this case, QVMC claims the medical staff

acted as a quality improvement committee under RCW 70.41.200.

       Given that exemptions to the PRA are construed narrowly, it makes

little sense to extend the quality improvement privilege to every hospital

group that conducts activities vaguely related to improving the quality of

                                          16
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



medical care. Such broad parameters could conceivably extend to every

hospital committee. As RCW 42.56.360(1 )(c) specifically references RCW

70.41.200, the PRA exemption applies only to the records of quality

improvement committees aimed at bringing a hospital into compliance with

the statutory requirements of RCW 70.41.200.                 In other words, the

exemption applies to the work product of committees that "oversee and

coordinate the quality improvement and medical malpractice prevention

program." RCW 70.41.200(1)(a). While QVMC is correct that there may

be more than one committee with these responsibilities, QVMC does not

show that its medical staff regularly dealt with the type of quality

improvement duties delineated in RCW 70.41.200(1)(a). Here, QVMC had

a specific quality improvement committee for purposes of RCW 70.41.200

(under QVMC's "Organizational Quality Plan"), but that committee was not

involved in the investigations at issue. CP at 31, 253-61. The exemption

does not apply.

C.     RCW 70.44.062

       As a public hospital district, QVMC is authorized and governed by

chapter 70.44 RCW. Under this chapter, RCW 70.44.062(1) provides:

       All meetings, proceedings, and deliberations of the board of
       commissioners, its staff or agents, concerning the granting,
       denial, revocation, restriction, or other consideration of the

                                          17
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




       status of the clinical or staff privileges of a physician or other
       health care provider as that term is defined in RCW 7.70.020, if
       such other providers at the discretion of the district's
       commissioners are considered for such privileges, shall be
       confidential and may be conducted in executive session:
       PROVIDED, That the final action of the board as to the denial,
       revocation, or restriction of clinical or staff privileges of a
       physician or other health care provider as defined in RCW
       7.70.020 shall be done in public session.

QVMC asserts the privilege recited in RCW 70.44.062 is incorporated into

the PRA through the PRA's "other statutes" exemption. The PRA mandates

disclosure of all public records "unless the record falls within the specific

exemptions of ... this chapter, or other statute which exempts or prohibits

disclosure of specific information or records."                  RCW 42.56.070(1)

(emphasis added).

       Dr. Cornu-Labat adopts the position that RCW 70.44.062 cannot

possibly provide an exemption to the PRA because RCW 70.44.062 only

protects the confidentiality of "meetings, proceedings, and deliberations,"

not writings.     In Brouillet v. Cowles Publishing Co., we held records

identifying the reasons that teachers' certificates had been revoked were not

exempt from disclosure under a statute that provided teachers with the right

to request a closed hearing. 114 Wash. 2d 788, 800, 791 P.2d 526 (1990)

(citing RCW 28A.58.455(2) (recodified by LAWS               OF     1990, ch. 33, § 4,

current version at RCW 28A.405.310)). We stated, "The closed hearing

                                          18
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



provision does not specifically exempt anything from disclosure.                The

language of the [PRA] does not authorize us to imply exemptions but only

allows specific exemptions to stand." !d.

       Whether RCW 70.44.062 provides a PRA exemption for public

hospital districts is an issue of first impression. Again, in interpreting a

statute, our starting point is the statute's plain language and ordinary

meaning. J.P., 149 Wn.2d at 450. Unlike the statute at issue in Brouillet,

the language of RCW 70.44.062 does more than provide the right to request

a closed meeting. It declares the "meetings, proceedings, and deliberations"

of the hospital board regarding a physician's privileges "shall be

confidential."     RCW 70.44.062(1) (emphasis added).               The dictionary

definition of "proceedings"-a word that was not present in the statute

interpreted in Brouillet-is "an official record or account (as in a book of

minutes) of things said or done." WEBSTER'S, supra, at 1807. Accordingly,

RCW 70.44.062 refers not only to meetings, but the written records of such

meetings.        Furthermore,    the    statute's   declaration    that   "meetings,

proceedings, and deliberations ... shall be confidential" (emphasis added)

provides a specific-not implied-PRA exemption. It would make little

sense for the legislature to demand the unqualified confidentiality of these

meetings but not the written accounts of what occurred therein.                   In

                                          19
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




conducting a plain meaning analysis, we take care to avoid such "unlikely,

absurd or strained consequences." State v. Sullivan, 143 Wash. 2d 162, 175, 19
P.3d 1012 (2001).

       A specific exemption for public hospital district board meetings is

logical in context.        Public hospital districts operate a minority of the

hospitals in this state-mostly small, rural hospitals. In contrast, most of

Washington's hospitals are private entities and, as such, are not subject to

the PRA. Thus, the confidentiality provision in RCW 70.44.062(1) grants

public hospital districts a privilege already held by more than half the

hospitals in this state.

       The next question is whether any of the records withheld by QVMC

constitute "proceedings . . . of the board of commissioners, its staff or

agents."    RCW 70.44.062(1).        While there is no evidence the board of

commissioners itself convened to address Dr. Cornu-Labat's situation,

QVMC claims the individuals involved in the investigation were all "staff or

agents" of the board: QVMC's bylaws state that the hospital administrator

(Mr. Merred) is "appointed by the Board to act in its behalf' and that the

medical staff is hired by the board and subject to its ultimate authority. See

CP at 134-35. A member of the board, Mr. Gonzalez, was active in the




                                          20
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



second investigation. Dr. Cornu-Labat was informed that Mr. Gonzalez was

representing the board of commissioners in the investigation. CP at 192.

        QVMC appears to seek a blanket exemption for all documents related

to the Cornu-Labat investigation because the investigation was conducted by

"staff or agents" of the board. But, RCW 70.44.062(1) speaks to formal

meetings and proceedings of the board or its agents, not casual discussions

among those subject to the board's direction. This is clear in the language

used.      RCW 70.44.062(1) allows for the confidential meeting to be

"conducted in executive session."          "Executive session" is a "meeting,

usu[ ally] held in secret, that only the members and invited nonmembers may

attend."    BLACK'S LAW DICTIONARY 1495 (9th ed. 2009).               This secret

meeting is in contrast to the usual "public session" required by Washington's

Open Public Meetings Act, chapter 42.30 RCW.                Furthermore, as noted

above, the word "proceedings" refers to "an official record or account" of a

meeting.     WEBSTER'S, supra, at 1807 (emphasis added).           This language

indicates the statute does not contemplate the confidentiality of anything less

than a formal meeting of the board, its staff or agents, and the PRA

exemption protects only the official account of such a meeting.

        Because the trial court did not address RCW 70.44.062(1) in its letter

opinion, factual issues remain. It is unclear if any of the withheld records

                                          21
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




embody a formal meeting of the board's staff or agents concerning the status

of Dr. Cornu-Labat's clinical privileges. Rather, it appears a number of the

withheld records were generated during the general investigation into

Dr. Cornu-Labat's alleged misconduct. While the investigation may have

ultimately led to the redaction of Dr. Cornu-Labat's privileges, not every

record generated during the investigation will qualify for the exemption in

RCW 70.44.062(1 ). Upon remand, only the minutes of a formal meeting of

the board's staff or agents that concerned the status of Dr. Cornu-Labat's

clinical privileges may be withheld under RCW 70.44.062(1 ).

D.     Employment Contract

       QVMC next asserts that Dr. Cornu-Labat is bound by his employment

contract, under which he agreed that hospital records involving members of

the medical staff would remain confidential. The argument that Dr. Cornu-

Labat should be treated differently because he was under contract with the

hospital and not a mere member of the public cannot be sustained under the

PRA. The trial court correctly noted that "it is not Gaston Cornu-Labat the

QVMC employee who makes the request for public records. Rather, it is

Gaston Cornu-Labat the citizen who makes it." CP at 375. Dr. Cornu-

Labat's identity is irrelevant because the PRA states that agencies may not

inquire into the identity of the requestor or the reason for the request. RCW

                                          22
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



42.56.080.     Additionally, the prov1s10ns of the hospital's employment

contract cannot override the PRA. Brouillet, 114 Wn.2d at 794 (an agency

"is without the authority to determine the scope of exemptions under the act"

(citing Hearst Corp., 90 Wn.2d at 129)); Spokane Police Guild, 112 Wn.2d

at 40 ("'promises cannot override the requirements of the disclosure law"'

(quoting Hearst Corp, 90 Wn.2d at 137)).

E.     Costs and Attorney Fees

       The trial court found QVMC generally responded to Dr. Cornu-

Labat's PRA requests honestly and in good faith. It awarded a penalty of

$10 per day from August 1, 2009, through the entry of judgment. The trial

court also noted that Dr. Cornu-Labat is entitled to attorney fees and costs

related to any improperly withheld records. On appeal, Dr. Cornu-Labat

requests costs and fees pursuant to RCW 42.56.550(4), as well as the

maximum statutory penalty of$100 per day.

       Upon remand, Dr. Cornu-Labat is entitled to costs and reasonable

attorney fees to the extent he prevails on his PRA claims. See Limstrom v.

Ladenburg, 136 Wash. 2d 595, 616, 963 P.2d 869 (1998) ("If the trial court

determines that attorney fees are appropriate, the award should relate only to

that which is disclosed and not to any portion of the requested documents

found to be exempt."); see also Sanders v. State, 169 Wash. 2d 827, 865, 240

                                          23
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5



P.3d 120 (2010). This amount will depend on the trial court's determination

of whether certain records are exempt under either RCW 4.24.250 or RCW

70.44.062.      If Dr. Comu-Labat does prevail as to certain records, daily

sanctions on the low end of the scale are appropriate based on the trial

court's previous finding of good faith on the part of QVMC. See Yousoufian

v. Office ofRon Sims, 152 Wn.2d 421,433,98 P.3d 463 (2004).

                                    CONCLUSION

       We remand for determination of whether the group investigating

Dr. Cornu-Labat constituted a "regularly constituted committee" or the

agents of such a committee under RCW 4.24.250(1 ). In addition, the trial

court should decipher if any of the withheld records constitute proceedings

of the board of a public hospital district or its staff or agents concerning the

status of a physician's clinical privileges under RCW 70.44.062. The RCW

70.41.200 exemption for the records of a quality improvement committee

does not apply here. Attorney fees, costs, and penalties are available to the

extent the trial court finds any of the withheld records are not exempt from

disclosure. 1



1
  If the trial court determines that attorney fees and costs are appropriate, the award
should relate only to the records disclosed and not to any of the documents found to be
exempt. See Sanders, 169 Wn.2d at 865.

                                          24
Cornu-Labat v. Hospital District No. 2 Grant County, No. 86842-5




       WE CONCUR:




                                          25